Exhibit 10.29

SECOND AMENDMENT TO SEVERANCE AGREEMENT

with Jeffrey S. Berkes

THIS SECOND AMENDMENT TO SEVERANCE AGREEMENT (this “Second Amendment”),
effective as of January 1, 2009, by and between FEDERAL REALTY INVESTMENT TRUST,
a Maryland real estate investment trust (“Employer”), and JEFFREY S. BERKES
(“Employee”‘), amends that certain Severance Agreement dated as of March 1,
2000, as amended by that certain Amendment to Severance Agreement dated
February 16, 2005, by and between Employer and Employee (the “Severance
Agreement”).

A.      Employer, acting through its Board of Trustees, and Employee have
determined that it is in the best interest of Employer and Employee to modify
the Severance Agreement to reflect the requirements of the final regulations
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Severance Agreement as follows:

1.      Section 2 of the Severance Agreement is hereby amended by inserting in
the second line after “Sections 2(a) or (b)” the following: “that constitute a
Separation from Service (as defined herein).”

2.      Section 2(b) of the Severance Agreement is hereby amended by deleting
the introductory paragraph and replacing it with the following:

 

  (b) by Employee for “Good Reason” within six (6) months following the
occurrence of one or more of the following events which has continued uncured
for a period of not less than thirty (30) days following written notice given by
Employee to the Employer within ninety (90) days after such event occurs, unless
in any case Employee specifically agrees in writing that such event shall not be
Good Reason:”.

3.      Section 2(d) of the Severance Agreement is hereby amended by inserting
after the word “salary” at the end of the first sentence the following: “which
amount shall be paid as soon as possible and in any event, within two and
one-half (2 1/2) months following the end of the year in which the Termination
Date occurs.” Section 2(d) of the Severance Agreement is further amended by
inserting the following text at the end of its last sentence: “, with payment to
be made within 60 days after the Employee’s Termination Date”.

4.      Section 2(g) of the Severance Agreement is hereby amended by adding at
the end thereof the following: “, subject to any limitations and restrictions
that are required to exempt such outplacement services from Code Section 409A.”

5.      Section 2 of the Severance Agreement is hereby amended by adding at the
end thereof a new Section 2(k) as follows:

 

  (k) Certain Definitions. For purposes of this Severance Agreement, in addition
to the capitalized terms defined elsewhere, the following capitalized terms have
the meanings indicated unless the context clearly requires otherwise:

 

  (i)

“Separation from Service” means the termination of services provided by Employee
to the Employer, whether voluntarily or involuntarily, as



--------------------------------------------------------------------------------

 

determined by the Board in accordance with Treasury Regulation
Section 1.409A-1(h), as amended from time to time; and

 

  (ii) “Termination Date” means the date upon which the Employee incurs a
Separation from Service from the Employer.

6.      Section 4(f)(i) of the Severance Agreement is hereby amended by
inserting after the words “six (6) months’ pay” the following: “which amount
shall be paid as soon as possible and in any event within two and one-half
(2 1/2) months following the end of the year in which the Termination Date
occurs.”

7.      Section 7(b) of the Severance Agreement is hereby amended as follows:

 

  (a) by deleting the words “Employee’s employment with employer is terminated”
in the first sentence thereof and replacing it with the following: “Employee
incurs a Separation of Service”;

 

  (b) by deleting the words “employment shall be terminated” in the third
sentence thereof and replacing it with the following: “Separation from Service
shall occur”;

 

  (c) by deleting the words “termination of employment” in the last sentence
thereof replacing it with the following: “Separation from Service; and

 

  (d) by deleting “(“Termination Date”)” at the end thereof.

8.      Section 7(c) of the Severance Agreement is hereby amended as follows:

 

  (a) by re-titling the section “Payment of Benefits upon Separation from
Service”; and

 

  (b) by deleting the words “Employee’s employment with Employer is terminated”
in the introductory paragraph and replacing it with the following: “Employee
incurs a Separation from Service.”

9.      Section 7(c)(i) of the Severance Agreement is hereby amended by
inserting at the end of the first sentence thereof the following: “which amount
shall be paid as soon as possible and in any event within two and one-half
(2 1/2) months following the end of the year of Employee’s Separation from
Service.”

10.    Section 7(c)(iii) of the Severance Agreement is hereby amended by
inserting after the word “conditions” the following: “(and according to the same
timing for payment and taxation).”

11.    Section 7(c)(iv) of the Severance Agreement is hereby amended by
inserting after the words “nine (9) months” at the end thereof the following:
“subject to any limitations and restrictions that are required to exempt such
outplacement services from Code Section 409A.”

12.    Section 11 of the Severance Agreement entitled “Tax; Withholding” is
hereby deleted in its entirety and the following is substituted therefor:

 

  11.

Tax; Withholding; Code Section 409A. Notwithstanding anything herein to the
contrary, the Employee shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with this
Severance Agreement (including any taxes arising under Section 409A of the
Code). Employer may withhold from any benefits payable under this Severance



--------------------------------------------------------------------------------

 

Agreement, and pay over to the appropriate authority, all federal, state,
county, city or other taxes (other than any excise tax imposed under
Section 4999 of the Code or any similar tax to which the indemnity provisions of
Section 7(e) of this Severance Agreement shall apply) as shall be required
pursuant to any law or governmental regulation or ruling.

 

  (a) This Severance Agreement is intended to comply with (or be exempt from)
Code Section 409A, and the Employer shall have complete discretion to interpret
and construe this Severance Agreement and any associated documents in any manner
that establishes an exemption from (or otherwise conforms them to) the
requirements of Code Section 409A. If, for any reason including imprecision in
drafting, the Severance Agreement does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, the
provision shall be considered ambiguous and shall be interpreted by the Employer
in a fashion consistent herewith, as determined in the sole and absolute
discretion of the Employer. Notwithstanding anything to the contrary contained
herein, the Employer reserves the right to unilaterally amend this Severance
Agreement without the consent of Employee in order to accurately reflect its
correct interpretation and operation to maintain an exemption from or compliance
with Code Section 409A.

 

  (b) Neither the Employer, nor their affiliates, nor any of their directors,
agents, or employees shall have any obligation to indemnify or otherwise hold
the Employee harmless from any or all of such taxes. Notwithstanding anything
herein to the contrary, if the Employer determines that any amounts that become
due under this Severance Agreement as a result of Employee’s termination of
employment constitute “nonqualified deferred compensation” within the meaning of
Section 409A, payment of such amounts shall not commence until the Employee
incurs a Separation from Service. If, at the time of Employee’s Separation from
Service, Employee is a “specified employee” (under Code Section 409A), any
amount that the Employer determines constitutes “nonqualified deferred
compensation” within the meaning of Code Section 409A that becomes payable to
Employee on account of the Employee’s Separation from Service will not be paid
until after the earlier of: (i) the expiration of the six (6) month period
measured from the date of the Employee’s Separation from Service with the
Employer; or (ii) the date of the Employee’s death (the “409A Suspension
Period”). Within fourteen (14) calendar days after the end of the
409A Suspension Period, the Employee shall be paid a lump sum payment in cash
equal to any payments delayed because of the preceding sentence, without
interest. Thereafter, the Employee shall receive any remaining benefits as if
there had not been an earlier delay. For the purposes of this Severance
Agreement, each payment that is part of a series of installment payments shall
be treated as a right to a series of separate payments within the meaning of
Code Section 409A.

13.    As amended hereby, the Severance Agreement shall be and remain in full
force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Second
Amendment to Severance Agreement to be effective as of the day and year
indicated above.

 

/s/ Jeffrey S. Berkes

Jeffrey S. Berkes

 

FEDERAL REALTY INVESTMENT TRUST By:   /s/ Dawn M. Becker  

Dawn M. Becker

Executive Vice President-General Counsel and Secretary

 

 

 